DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuoka et al. (US 2015/0325665).
Regarding claim 9, Masuoka et al. teach a semiconductor device ([0003]) comprising: a first fin structure (a lower portion of 103 below 115; Figs. 1A-1C, [0102]) on a substrate (101; Figs. 1A-1C, [0134]); an isolation dielectric layer (104/118/119/114; Figs. 1A-1C, [0083, 0106, 0110]) in which the first fin structure (a lower portion of 103 below 115) is embedded (see Figs. 1A-1C); a first semiconductor layer (115; Figs. 1A-1C, [0102]) made of a first semiconductor material (silicon; [0102]) and disposed on the first fin structure (a lower portion of 103 below 115); a first gate dielectric layer (120/125; Figs. 1A-1C, [0110, 0120]) on the first semiconductor layer (115); a first gate electrode (121; Figs. 1A-1C, [01103]) on the first gate dielectric layer (120/125 in Figs. 1A-1C); and an interlayer dielectric layer (122 and a top portion of 120 between 119 and 122; Figs. 1A-1C, [0126]) on the isolation dielectric layer (104/118/119/114), wherein an entirety of the first semiconductor layer (115) is located below an interface between the isolation dielectric layer (104/118/119/114) and the interlayer dielectric layer (122 and a top portion of 120 between 119 and 122; see Figs. 1A-1C), and a part of the first gate dielectric layer (120/125 in Figs. 1A-1C) is penetrates into the isolation dielectric layer (104/118/119/114; see Figs. 1A-1C).
Regarding claim 10
Regarding claim 11, Masuoka et al. teach the semiconductor device of claim 9, wherein a bottom of the first gate electrode (121) is located below the interface (the interface between 104/118/119/114 and the top portion of 120 between 119 and 122; see Figs. 1A-1C).
Regarding claim 12, Masuoka et al. teach the semiconductor device of claim 9, wherein: the first semiconductor layer (115) has a convex-shaped portion (top protrusion portion of 115; Figs. 1A-1C), and the first gate dielectric layer (120/125) is formed on the convex-shaped portion of the first semiconductor layer (the top protrusion portion of 115; see 1A-1C).

Allowable Subject Matter
Claims 1-8 and 13-20 are allowed.

Response to Arguments
Applicant's arguments with respect to claim 9 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US 8,497,171) teach a FinFET transistor with a semiconductor layer entirely buried in the STI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/13/2021